DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1, 2, 9-12,16,29,30,32) in the reply filed on 05/10/2022 is acknowledged. Applicant’s election with traverse of Species F, Figs 11+12 is also acknowledged. Because the applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.01(a)).
	However, upon further consideration claims 9 and 10 are also believed to be directed towards non-elected species A, see pg 14, for the recital “the emitting the attracting light is performed in a substantially horizontal direction.” 
	Upon further consideration claim 32 is also believed to be directed towards non-elected species H, see pg 66, for the recital “the guide path includes a region within 25 cm or less from a surface on which the emission end is disposed, alone a line substantially parallel to a floor surface (3), and a region within 30 cm or less in height from the floor surface.” 
Upon further consideration claim 33 is believed to be directed towards elected species F for reciting “wherein the photon flux density d [photons/m2/s] of the attracting light in the guide path...”
Claims 3-10, 13-15, 31-32 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or/and species, there being no allowable generic or linking claim.
	Claim Objections
Claim(s) 11  is/are objected to because of the following informalities: 
line 3 “the vicinity of the emission end in the guide path” should be changed to read—in the vicinity of the emission end of the attracting light in the guide path.--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29-30, 33 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 29-30, 33 recite “the photon flux density d [photons/m2/s]…satisfies a relationship expressed by: 0 <d< 20x1014. However, this renders the claim vague and indefinite because the units for photon flux density as found in the literature (see US 20170156304 A1 , US 20170290326 A1, US 20170290327 A1, and US 20190000061 A1) are reported in μmol (photons) m−2s−1. Thus the units claimed are not reported in a parameter understood by one of ordinary skill in the art and there does not seem to be a working conversion factor. Reporting photon flux density in [photons/m2/s] renders the claim indefinite because a full comparison of claimed photon flux density to the prior art is unobtainable.   
Claim 33 recites “wherein the photon flux density d [photons/m2/s] of the attracting light in the guide path”. There is a lack of antecedent basis. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiromichi (WO 2008111232 A1-cited in IDS, translation provided) . 
	Regarding claim 1:
 Hiromichi teaches:
A method for trapping indoor adult Phycitinae, which is an adult moth belonging to Phycitinae subfamily, the method comprising: (As the object to be captured according to the present invention, the winged insects’ subclasses such … lepidopter such as moth)
emitting attracting light (As shown in FIG. 5, a light source 81 or the like having directivity is installed so that irradiation light is irradiated to a part of the capturing section 30…. second light source 82 is provided so as to irradiate from the direction not perpendicular to the surface of the capture unit 30 on the first guide plate 21 ….The wavelength of the light source is selected by selecting infrared rays to ultraviolet rays according to the properties of each flying insect. For example, an LED is preferable as a light source…. by selecting the intensity and wavelength of the light source, it is easier to control the flight direction.) 
 at a predetermined photon flux density; (light sources 81+82 emit light at a predetermined photon flux density that is greatest as the light directly leaves the light sources 81+82) 
forming a guide path by the attracting light to guide the adult Phycitinae to a vicinity of an emission end of the attracting light (By attaching the light source to the catcher so as to irradiate light to a part of the catcher 30 rather than brightening the entire interior 11 of the catcher, it was able to be guided to the inside of the trap…when the light source 82 is installed on the top of the trap, since the light source 82 can be seen well in the vicinity of the opening near the opening, the astronauts entering into the trap main body 10 rise from there to aim the light source 82 Because the flight is carried out, the length of the flight path and the staying time in the vicinity of the catcher 30 are lengthened, and the trapping rate is improved. By using a light source having a plurality of directivities having different directions of optical axes, it is possible to control the direction of flight and to construct the internal structure of the trap by light. …when attracted to the light source 81 and fly toward the catcher, there is a tendency to go upward when the light source 82 is seen upward near the opening of the trap. By utilizing this property, 1) to induce insects to the back of the catcher, 2) to control the flight near the capturing part, the length of the trajectory path and the staying time in the vicinity of the capturing part 30 are long The capture ratio is improved, and 3) the capture area can be effectively used. In capture using adhesive, insects captured in the area where the spot of the light source strikes are concentrated in the capturing area, and trapping ability tends to decline quickly but can be dispersed with the second light source. Additionally please see arrow in Fig 5 showing the insect’s entrance and possible path)
in a region having a photon flux density lower than the predetermined photon flux density on a side lower than a height of the emission end; (see fig 6, how the capture device 30 is positioned on a side lower than a height of the emission end of the light source 82, as the photon flux density changes depending on where it is measures, i.e. it decreases with increasing distance, the photon flux density in the region where the capture portion 30 is disposed necessarily is lower than the predetermined photon flux density of the light source measured directly at the light source)
and trapping the adult Phycitinae attracted by the attracting light in the guide path. (when attracted to the light source 81 and fly toward the catcher, there is a tendency to go upward when the light source 82 is seen upward near the opening of the trap. By utilizing this property, 1) to induce insects to the back of the catcher, 2) to control the flight near the capturing part, the length of the trajectory path and the staying time in the vicinity of the capturing part 30 are long The capture ratio is improved, and 3) the capture area can be effectively used. In capture using adhesive, insects captured in the area where the spot of the light source strikes are concentrated in the capturing area, and trapping ability tends to decline quickly but can be dispersed with the second light source.)
Regarding claim 2:
 Hiromichi further teaches:
wherein, in a region between the height of the emission end and a floor surface, (Fig 6, upper edge of Ref 82 that contacts support 42 is the height of the emission end, the floor surface is the bottom of support 41, the guide path is the interior region 11 of path formed by the light path 81 and guide plates 23+22 to guide the adult Phycitinae.)
the guide path is located in a non-behavior suppression region (i.e. behavior of moth is not suppressed and they are guided towards the light for trapping)
in which a value of a photon flux density of the attracting light is less than a value of a photon flux density that causes behavior suppression in the adult Phycitinae, (Irridation light 82 is a  LED light with wavelength of the light source selected by selecting infrared rays to ultraviolet rays according to the properties of each flying insect. Accordingly, the selected rays attracting the moths would be selected such that a value of the photon flux density being emitted immediately from the light sources would be less than a value that does not attract them i.e. an LED with an ineffective wavelength for Phycitinae) 
and in a movement region through which the adult Phycitinae attracted by the attracting light move to the vicinity of the emission end. (as above, the movement region is the guided path formed using the attracting light and guide plates 23+22 to guide the adult Phycitinae.)
Regarding claim 11:
 Hiromichi further teaches:
wherein the trapping is performed by a trapping member being disposed in the vicinity of the emission end in the guide path. (Figs 2b + 6, Ref 30, As shown in FIG. 2 (b), an adhesive sheet (width W 5) as the capturing section 30 is placed on the first guiding plate 21. Thus trapping member 30 is disposed in the vicinity of the emission end of the attracting light 81 in the guide path)
Regarding claim 12:
 Hiromichi further teaches:
wherein the trapping is performed by a trapping member being disposed on a floor surface in the guide path. (Figs 2b + 6, Ref 30, As shown in FIG. 2 (b), an adhesive sheet (width W 5) as the capturing section 30 is placed on the first guiding plate 21. Thus trapping member 30 is disposed on a floor surface 21, in the guide path)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al. Herein Cowan (US20080134568 A1) in view of Hiromichi. 
Regarding claim 16:
A method for trapping adult tobacco moths, the method comprising: (abstract, para0001, 0014, 0017, claims 5, 12, 14)
emitting attracting light (para0010, 0035, Fig 1)
at a predetermined photon flux density (the predetermined photon flux density of the light source measured directly at the light source is the greatest value)
and trapping the adult tobacco moths attracted by the attracting light (para0015)
Cowan doesn’t teach:
emitting attracting light at a predetermined photon flux density
forming a guide path to guide the adult tobacco moths to a vicinity of an emission end of the attracting light in a region having a photon flux density lower than the predetermined photon flux density on a side lower than a height of the emission end; and trapping the adult tobacco moths attracted by the attracting light in the guide path. 
Hiromichi teaches:
emitting attracting light (As shown in FIG. 5, a light source 81 or the like having directivity is installed so that irradiation light is irradiated to a part of the capturing section 30…. second light source 82 is provided so as to irradiate from the direction not perpendicular to the surface of the capture unit 30 on the first guide plate 21 ….The wavelength of the light source is selected by selecting infrared rays to ultraviolet rays according to the properties of each flying insect. For example, an LED is preferable as a light source…. by selecting the intensity and wavelength of the light source, it is easier to control the flight direction.) 
 at a predetermined photon flux density; (light sources 81+82 emit light at a predetermined photon flux density that is greatest as the light directly leaves the light sources 81+82) 
forming a guide path by the attracting light to guide the adult Phycitinae to a vicinity of an emission end of the attracting light (By attaching the light source to the catcher so as to irradiate light to a part of the catcher 30 rather than brightening the entire interior 11 of the catcher, it was able to be guided to the inside of the trap…when the light source 82 is installed on the top of the trap, since the light source 82 can be seen well in the vicinity of the opening near the opening, the astronauts entering into the trap main body 10 rise from there to aim the light source 82 Because the flight is carried out, the length of the flight path and the staying time in the vicinity of the catcher 30 are lengthened, and the trapping rate is improved. By using a light source having a plurality of directivities having different directions of optical axes, it is possible to control the direction of flight and to construct the internal structure of the trap by light. …when attracted to the light source 81 and fly toward the catcher, there is a tendency to go upward when the light source 82 is seen upward near the opening of the trap. By utilizing this property, 1) to induce insects to the back of the catcher, 2) to control the flight near the capturing part, the length of the trajectory path and the staying time in the vicinity of the capturing part 30 are long The capture ratio is improved, and 3) the capture area can be effectively used. In capture using adhesive, insects captured in the area where the spot of the light source strikes are concentrated in the capturing area, and trapping ability tends to decline quickly but can be dispersed with the second light source. Additionally please see arrow in Fig 5 showing the insect’s entrance and possible path)
in a region having a photon flux density lower than the predetermined photon flux density on a side lower than a height of the emission end; (see fig 6, how the capture device 30 is positioned on a side lower than a height of the emission end of the light source 82, as the photon flux density changes depending on where it is measures, i.e. it decreases with increasing distance, the photon flux density in the region where the capture portion 30 is disposed necessarily is lower than the predetermined photon flux density of the light source measured directly at the light source)
and trapping the adult Phycitinae attracted by the attracting light in the guide path. (when attracted to the light source 81 and fly toward the catcher, there is a tendency to go upward when the light source 82 is seen upward near the opening of the trap. By utilizing this property, 1) to induce insects to the back of the catcher, 2) to control the flight near the capturing part, the length of the trajectory path and the staying time in the vicinity of the capturing part 30 are long The capture ratio is improved, and 3) the capture area can be effectively used. In capture using adhesive, insects captured in the area where the spot of the light source strikes are concentrated in the capturing area, and trapping ability tends to decline quickly but can be dispersed with the second light source.)	
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of trapping adult tobacco moths of Cowan such that it comprises a guide path and attracting light with the features as taught by Hiromichi by provide for a trapping method for capturing flight insects conveniently and safely and reliably (Hiromichi pg 1).
Claim(s) 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiromichi and in view of Shimoda (US 20190000061 A1).
	Regarding claim 29. 
Hiromichi doesn’t teach:
wherein the photon flux density d [photons/m2/s] of the attracting light in the guide path satisfies a relationship expressed by: 0 <d< 20x1014. 
Shimoda teaches:
A method for trapping predatory pests (abstract and figs)
wherein the photon flux density d [photons/m2/s] of the attracting light in the guide path satisfies a relationship expressed by: 0 <d< 20x1014. (para0044)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the trapping method of Hiromichi such that the photon flux density of the attracting light in the guide path satisfies a relationship expressed by: 0 <d< 20x1014 as taught by Shimoda to provide an intensity of light sufficient in the amount of energy required to affect the predatory pest to be trapped. 
	Regarding claim 30. 
Cowan doesn’t teach:
wherein the photon flux density d [photons/m2/s] in the non-behavior suppression region (WA) satisfies a relationship expressed by: 0 <d< 20x1014. 
Shimoda teaches:
A method for trapping predatory pests (abstract and figs)
wherein the photon flux density d [photons/m2/s] ] in the non-behavior suppression region (WA) satisfies a relationship expressed by: 0 <d< 20x1014. (non-behavior suppression is interpreted as attracting to pests, para0044)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the trapping method of Hiromichi such that the photon flux density of the attracting light in the guide path satisfies a relationship expressed by: 0 <d< 20x1014 as taught by Shimoda to provide an intensity of light sufficient in the amount of energy required to affect the predatory pest to be trapped. 
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al. Herein Cowan (US20080134568 A1) in view of Hiromichi and in view of Shimoda (US 20190000061 A1).
	Regarding claim 33. 
Cowan  as modified doesn’t teach:
wherein the photon flux density d [photons/m2/s] of the attracting light in the guide path satisfies a relationship expressed by: 0 <d< 20x1014. 
Shimoda teaches:
A method for trapping predatory pests (abstract and figs)
wherein the photon flux density d [photons/m2/s] of the attracting light in the guide path satisfies a relationship expressed by: 0 <d< 20x1014. (para0044)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the trapping method of Cowan as modified such that the photon flux density of the attracting light in the guide path satisfies a relationship expressed by: 0 <d< 20x1014 as taught by Shimoda to provide an intensity of light sufficient in the amount of energy required to affect the predatory pest to be trapped. 	
	Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170290327 A1 discloses a predetermined photo flux density. 
US 20170156304 A1 discloses a predetermined photo flux density. 
US 20170290326 A1 discloses a predetermined photo flux density.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHADA MOHAMED ALGHAILANI/             Examiner, Art Unit 3643                                                                                                                                                                                           
/PETER M POON/             Supervisory Patent Examiner, Art Unit 3643